Opinion by
Judge Blatt,
Scott C. Williams (claimant) appeals here an order of the Workmen’s Compensation Appeal Board (Board) which affirmed a referee’s denial of benefits.
The claimant was a pressman’s helper employed by the Pittsburgh Annealing Box Company. He averred in his claim petition that while attempting to pull a 1/4" slab of stainless steel out from under a 1" slab, he sustained back sprains and became disabled. Hearings were held at which both the claimant’s and the employer’s medical experts1 presented their views as to the alleged injury. The referee, noting in one finding that “the question of credibility is basic herein,” found the employer’s witnesses to be more credible and concluded that the claimant was not entitled to benefits. The Board affirmed and the instant appeal followed.
The claimant of course, has the burden of proving his right to benefits. Halaski v. Hilton Hotel, 487 Pa. 313, 409 A.2d 367 (1979). And where, as here, the party with the burden of proof fails before the referee, our scope of review is limited to determining whether any constitutional rights were violated or an error of law was committed or whether or not the findings of fact are consistent with each other and if the conclusions of law can be sustained without a capricious disregard of competent evidence. Roadway Express, Inc. v. Workmen’s Compensation Appeal Board, 54 Pa. Commonwealth Ct. 169, 420 A.2d 774 (1980).
The claimant argues that the referee capriciously disregarded competent evidence in believing the employer’s witnesses instead of his. It is clear, how*343ever, that capricious disregard involves more than a mere disbelief of witnesses. Rather it is a willful disregard of testimony which a man of responsible intelligence could not possibly challenge. Container Corp. of America v. Workmen’s Compensation Appeal Board, 59 Pa. Commonwealth Ct. 367, 429 A.2d 1264 (1981). Moreover, the referee is free to accept the testimony of one witness and reject another’s in whole or in part. Killian v. Workmen’s Compensation Appeal Board, 62 Pa. Commonwealth Ct. 29, 434 A.2d 906 (1981). This rule is in accord with the oft-stated rule that questions of credibility and of conflicting evidence are for the referee, not this Court. Bethlehem Steel Corp. v. Workmen’s Compensation Appeal Board, 70 Pa. Commonwealth Ct. 392, 453 A.2d 370 (1982).
We have carefully reviewed the record and the referee’s detailed findings and we cannot say, given his role as the fact-finder,2 that he has capriciously disregarded competent evidence in concluding that the claimant did not meet his burden. We will, therefore, affirm the order of the Board.
Order
And Now, this 27th day of September, 1983, the order of the Workmen’s Compensation Appeal Board in the above-captioned matter is hereby affirmed.

 The claimant, his foreman, and several co-workers also testified.


 The Board inferred in its opinion that the case was very close,-and were it in the fact-finding role, it, may have decided the case differently. However, we agree with the Board that neither it nor this Court is empowered to second-guess the referee’s factual findings provided those findings are supported in the record. Bethlehem, Steel Corp.